Moyer, C.J.,
dissenting.
{¶ 19} Although I agree with the majority that App.R. 9(C) applies where, as here, parental rights are at stake, I disagree with the majority’s conclusion that Evans made reasonable efforts to submit an App.R. 9(C) statement. As the majority correctly observes, the court of appeals — despite thereafter concluding that App.R. 9(C) does not apply “where parental rights are at stake” — ordered Evans to “attempt to comply with App.R. 9(C).” In response to that order, Evans’s counsel merely asserted that “an App.R. 9(C) record does not appear to be available.” In view of our well-settled law in this area, I believe that such an assertion alone is insufficient to warrant a new trial.
{¶ 20} Our cases have consistently held that an appellant — the mother at the court of appeals in the instant case — must satisfy two requirements before a *393reviewing court will grant a new trial because of an incomplete transcript. First, the appellant must “point out a specific instance where effective review is precluded by incompleteness of the transcript.” State v. DePew (1988), 38 Ohio St.3d 275, 279, 528 N.E.2d 542. Evans, however, has failed to allege any specific instance of prejudice whatever; rather, her counsel made a general averment (if even that) suggesting that the missing information could be a basis for reversal. We rejected this precise argument in DePew, 38 Ohio St.3d at 279, 528 N.E.2d 542 — a death-penalty case, no less — where we concluded that an appeal predicated on an incomplete transcript must fail when the appellant “makes only general averments that the missing information ‘could be vital’ to his arguments.” See, also, State v. Palmer (1997), 80 Ohio St.3d 543, 555, 687 N.E.2d 685 (“general averments do not act as a substitute for an actual showing of prejudice”).
William D. Mason, Cuyahoga County Prosecuting Attorney, and Joseph C. Young, Assistant Prosecuting Attorney, for appellant.
{¶ 21} Second, an appellant must exhaust “all reasonable solutions to th[e] problem [of a missing transcript]” before a reviewing court will grant a new trial. Knapp v. Edwards Laboratories (1980), 61 Ohio St.2d 197, 200, 15 O.O.3d 218, 400 N.E.2d 384. Lest there be doubt that Evans did not exhaust all reasonable solutions in the instant case, App.R. 9(C) specifically contemplates one solution that was not exhausted: the preparation of “a statement of the evidence or proceedings from * * * appellant’s recollection.” (Emphasis added.) Indeed, there is no evidence that counsel even attempted to contact Evans in an effort to prepare a statement based on her recollection. To be sure, counsel contacted the children’s guardian ad litem, but the response of the guardian only further undermines Evans’s argument; that is, the guardian ad litem informed counsel that “he did recollect the case.” Nevertheless, counsel apparently did not prepare a statement of the evidence based on the guardian’s recollection merely because he had not yet “received any proposed ‘record of proceeding’ from [the guardian].”
{¶ 22} In view of the foregoing, I believe that Evans failed to satisfy both requirements — to allege a specific instance of prejudice and to make reasonable efforts to supply an App. R. 9(C) statement — -necessary to warrant a new trial because of an incomplete transcript. To order a new trial based on the mere assertion that an App.R. 9(C) statement “does not appear to be available” frustrates the well-established rule that the appellant bears the burden to provide a transcript. Knapp, 61 Ohio St.2d at 199, 15 O.O.3d 218, 400 N.E.2d 384.
{¶ 23} For the foregoing reasons, I would reverse the judgment of the court of appeals.
O’Connor, J., concurs in the foregoing dissenting opinion.
Anthony A. Gedos, for appellee.